Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5,8,9,15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama 2020/0190003.
	Uchiyama claims (#7) producing a polycarbonate from a mixture of a bisphenol and arylalkyl sulfide. The arylalkyl sulfide should have a hydroxyl group (see Uchiyama’s claim 2). Uchiyama (paragraph 77) indicates that both the bisphenol and arylalkyl sulfide form structural units in the polycarbonate. Although unstated by Uchiyama, it would appear that all/most of the arylalkyl sulfide units would be located at terminal points on the polycarbonate chain given the aryalkyl sulfide has only a single    –OH group available for participating in the polymerization (paragraph 48).

	The polymerization reaction would be:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	This meets applicant’s structure with “L” being –O-Ar- ( ie an aromatic group).

	In regards to applicant’s dependent claims:
	Presumably, applicant’s physical properties will be met given the reference meets all of applicant’s chemical requirements. Uchiyama (paragraph 85) states these polycarbonates have less coloring.
	The polycarbonate is to be molded (paragraph 82).


Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama 2020/0190003. 

	The amount of arylalkyl sulfide relative to the bisphenol is 0.1ppb to 1% (Uchiyama’s claim 8). The preferred arylalkyl sulfide is dodecyl(4-hydroxy-3-methylphenyl)sulfide (paragraph 105) is calculated to have a Mw of 308g/mol. The fraction of sulfur provided by this compound therefore be:

	32/308 or 10%
It can be said that the amount of sulfur provided by this compound relative to the bisphenol is:

1/10 {0.1ppb to 1%) or 0.01ppb to 0.1%
Converted to ppm ->  10ppm to 0.1% or 10ppm to  1,000ppm
The polycarbonate chain has an additional –C(O)- units which lessens the 10ppm to 1,000ppm slightly further.
	Uchiyama’s sulfur content overlaps and renders obvious applicant’s range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama 2020/0190003.
	Uchiyama applies as explained above.
	Some of the bisphenols of Uchiyama can be considered high heat. For instance, 1,1-bis (4-hydroxyphenyl)cyclohexane(see example 4) has a Tg of 1790C (see table I of Yang 5194522).
.

Claim 6,7,15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama 2020/0190003 in combination with Heuer 7968671.
	Uchiyama applies as explained above.
	Uchiyama lists a number of bisphenols (paragraph 34) and a generic structure for his bisphenol (paragraph 31), but does not specifically name applicant’s preferred bisphenol.
	Heuer exemplifies copolycarbonates from bisphenol TMC and bisphenol A. The combination of these two bisphenols  provides a copolycarbonate with high heat distortion (col 1 line 67). 
	It would have been obvious to employ bisphenol TMC and bisphenol A as Uchiyama’s bisphenol(s) to produce a heat resistant polycarbonate.
	Heuer also teaches these copolycarbonates are useful as lenses (col 13 line 46) and for injection molding (col 13 line 41).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16-679807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also produces a polycarbonate having the same endgroups (eg claim 6). The instant claims are broader in the sense that a sulfur containing bisphenol is not required.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Mark 4699971 (top column 6) is cited the show the structure of polycarbonates terminated by a monophenol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        4/28/21